Citation Nr: 0608479	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-08 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for diabetes 
mellitus, type II, currently rated as 20 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
residual scar, shell fragment wound, abdominal wall with 
history of retained metallic foreign body, rectus abdominis 
muscle, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, Regional Office (RO) which denied an increased 
initial evaluation for diabetes mellitus, type II, currently 
rated as 20 percent disabling, and an increased evaluation 
for residual scar, shell fragment wound, abdominal wall with 
history of retained metallic foreign body, rectus abdominis 
muscle, currently rated as noncompensable.

The veteran provided testimony before an Acting Veterans Law 
Judge at the RO in April 2005.  Unfortunately, the tape could 
not be transcribed.  See October 2005 Certification of 
Appeal.  The Board remanded this case in August 2005 so that 
the veteran could be scheduled for another travel Board 
hearing.  He later provided testimony at the RO in January 
2006 before the undersigned Veterans Law Judge.  

As was noted as part of the August 2005 Board remand, during 
the course of this appeal, the veteran has raised the 
question of whether his children are entitled to VA benefits 
as a result of his exposure to Agent Orange.  The RO has not 
yet acted on this request and it is again referred to the RO 
for appropriate action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As noted on an October 2005 Statement of Accredited 
Representation in Appealed Case, the veteran essentially 
contends that the respective evaluations currently assigned 
to his service-connected disabilities (as shown on the first 
page of this decision) do not accurately reflect the severity 
of those disabilities.  

The record shows that he was last afforded a VA diabetes 
mellitus examination in April 2002.  The record also shows 
that his service-connected abdominal scar was last examined 
in the course of a September 2003 VA peripheral nerves 
examination.  

Given the veteran's allegations as to the worsening of his 
symptoms, coupled with the fact that he was last afforded 
pertinent VA examinations in April 2002 and September 2003, 
the Board finds that additional VA examination of the veteran 
is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).

The Board further observes that in the course of his January 
2006 hearing, the veteran testified that he receives medical 
treatment at the VA Medical Center (VAMC) in Memphis, 
Tennessee.  See page three of transcript.  Review of the 
claims folder shows that the most recent VA treatment records 
on file are dated in January 2005.  Under Bell v. Derwinski, 
2 Vet. App. 611 (1992), VA is deemed to have constructive 
knowledge of certain documents which are generated by VA 
agents or employees.  Id. at 612-13.  If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before 
the Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  As such, 
medical records associated with treatment afforded the 
veteran at the Memphis, Tennessee VAMC dated subsequent 
January 2005 should be obtained.  

Also at his January 2006 hearing, the veteran testified that 
he was taking two types of oral medications for his diabetes, 
and that he was essentially required to adhere to a 
restricted diet and to regulate his activities.  See pages 3 
and 4 of hearing transcript (transcript).  In order for him 
to warrant a higher rating for his diabetes mellitus, it is 
necessary for it to be shown that he requires insulin for 
treatment of his disorder.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  While the Board observes that he informed VA 
medical personnel in April 2003 that he had never been on 
insulin, such insulin use may be demonstrated either by means 
of the post-January 2005 VA records which are to be sought, 
as well as by means of certain information obtained in the 
course of the VA diabetes mellitus examination ordered above.  

The Board finds that the August 2002 VCAA letter is 
inadequate.  The letter does not specifically inform the 
veteran of the type of evidence necessary to substantiate the 
claims for higher ratings.  Moreover, during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of what type of information and 
evidence was needed to establish a higher disability rating 
or effective date for the disabilities on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Please send the veteran a corrective 
VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  This letter should do the 
following:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.
(5) includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should take the necessary 
steps to obtain any records from the 
Memphis, Tennessee VAMC dated since 
January 2005 to the present.  

3.  After completing the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
pertaining to his diabetes mellitus.  The 
claims file must be made available to the 
examiner.  Any indicated tests should be 
accomplished.

The examiner should describe what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to diabetes 
mellitus.  The examiner should address 
the following: Does the veteran require 
insulin and/or a restricted diet?  To 
what extent, if any, are his activities 
regulated as a result of diabetes 
mellitus?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, the veteran should be 
referred for an appropriate VA 
examination to more accurately determine 
the nature and severity of his service-
connected abdominal scar.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.


The examiner should describe the extent 
of disfigurement or deformity resulting 
from the disability, noting the presence 
(or absence) and extent or area of tissue 
loss, distortion, measured area of any 
scarring, depression or elevation, 
adherence to underlying tissue, hypo-or 
hyperpigmentation, type and measured area 
of abnormal skin texture, and area of 
indurated or inflexible skin.

The examiner should also note whether the 
scar is deep (exhibiting soft tissue 
damage), whether there is present or 
absent poor nourishment, repeated 
ulceration, exfoliation, exudation, 
itching tenderness, marked disfigurement, 
extensive lesions and pain on objective 
demonstration, and/or a limitation of 
function associated therewith.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If either 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.  See Stegall v. West, 11 Vet. App. 
268 (1998).

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for 
either (or both) of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the respective examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

7.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  Review 
of the rating for the abdomen scar must 
encompass consideration of both the old 
and (from August 30, 2002) the new 
criteria for rating skin disorders.  If 
the appeal is to any extent denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


